Citation Nr: 0709113	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  95-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder, as secondary to medications taken for low back 
disability.

2.  Entitlement to service connection for hypertension on a 
secondary basis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder on a secondary basis.  

4.  Entitlement to service connection for migraine headaches 
on a secondary basis.  

5.  Entitlement to an increased disability rating for 
traumatic arthritis of the lower back, rated as 10 percent 
disabling from November 23, 1993 and as 20 percent disabling 
from April 22, 1997.  





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserve from 
November 1979 to August 1994, including periods of active 
duty training (ACDUTRA) from November 1979 to April 1980 and 
from June 1991 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

In December 1998, service connection for a low back disorder 
and a gastrointestinal disorder was denied by the Board.  The 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), which vacated the decision and 
granted a Joint Motion for Remand in July 1999.  The claims 
were again denied in a May 2000 decision of the Board.  The 
appellant appealed that decision to the Court as well.  In an 
April 2001 Order, the Court again vacated the Board's 
decision and remanded the matter for consideration of the 
VA's statutory duty to provide notice and assistance.  The 
case was returned to the Board and in August 2001 the Board 
remanded the case to the RO for consideration as set forth in 
the April 2001 decision of the Court.  In March 2003, the 
Board granted entitlement to service connection for the 
veteran's low back disorder.

The Board notes that the veteran was previously represented 
by Mr. James W. Stanley, Jr., attorney at law.  The veteran 
was notified in October 2001 that Mr. Stanley was no longer 
authorized to represent veterans before VA.  Since that time, 
the veteran has filed her own submissions with VA.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  In addition, VA is required to obtain 
relevant records held by any federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  

In this case, the veteran claims that she has not been able 
to work since 1994 due to the pain associated with her 
migraine headaches and service-connected lower back 
condition.  By letter dated May 2000, the veteran's attorney 
indicated that the veteran had filed for benefits with the 
SSA and had a claim pending before the organization.  The 
record shows that the RO initially requested the veteran's 
SSA records from the SSA National Records Center (NRC) in 
October 2004 and made several follow-up requests since then.  
In correspondence dated October 2006, the NRC indicated that 
the veteran's SSA records had been forwarded to SSA District 
Office #E37 in North Little Rock, Arkansas.  In October 2006, 
the RO sent correspondence via facsimile to District Office 
#E37 requesting the veteran's SSA records but received no 
response.  In a memorandum dated December 2006, the RO 
formally found that they were unable to obtain the veteran's 
SSA records, claiming that the SSA has indicated that the 
requested records do not exist and that further efforts to 
obtain the records would be futile.  The Board finds that the 
record does not support this finding.  The SSA indicated that 
the veteran's records do exist and have been forwarded to 
District Office #E37.  The duty to assist includes the 
responsibility to obtain and consider any relevant records 
from the Social Security Administration.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington DC for the following 
action:

1.  The RO should secure the veteran's 
records from Social Security 
Administration District Office #E37, 8000 
JFK Boulevard, North Little Rock, 
Arkansas, to include any disability 
determination and associated medical 
records.  If no records are available, a 
negative response from that agency should 
be included in the record.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition for any of the issues remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case on 
those issues and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




